Citation Nr: 1016143	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to non service-connected pension benefits. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a low back 
disorder. 

6.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2010. 


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The Veteran served more than 90 days consecutively during 
a period of war but is not totally and permanently disabled 
as a result of non-service connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 
4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2005 and August 2008 
that fully addressed all notice elements.  

In the letter sent in January 2005, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the August 2008 letter that a schedular rating 
and an effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to PTSD, the record indicates that the Veteran 
was requested to provide an account of his claimed stressors, 
contemporaneously with the RO's action in notifying him of 
what evidence would substantiate the claim.  The Veteran did 
not comply with the RO's request, even after being again 
apprised after the issuance of the rating decision and the 
Statement of the Case that he could provide such 
substantiating information.

By his failure to respond to the RO's inquiries, the Veteran 
has essentially foreclosed inquiry into his claimed 
stressors.  Under the law, while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in April 2007 and May 2007.

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Service Connection for PTSD

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service.  Having carefully 
considered the record, the Board finds that the preponderance 
of the evidence is against the claim, and the appeal will be 
denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  A layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 14-141. 

A diagnosis of PTSD requires exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 128. The sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.

During service, the Veteran's service treatment records show 
complaints of insomnia, depression, amnesia, and nervousness 
in December 1973.  A psychiatric evaluation in July 1974 
shows a diagnosis of schizoid personality.  

At a PTSD screening in December 2004, the Veteran answered 
affirmatively that he had an experience that was so 
frightening, horrible, or upsetting that he had nightmares 
about it or thought about when he did not want to, tried hard 
not to think about it or avoid it, and felt numb or detached 
from others, activities, or surroundings.  No details of the 
frightening incident or the Veteran's response to this 
incident are contained in the record.  A psychological 
consult from March 2005 indicates that the Veteran had a 
moderate level of PTSD based on a post-traumatic symptom 
checklist.  The Veteran reported significant sleep 
disturbance and non-specific PTSD symptoms from service when 
he had to be evacuated from his bunk because of a cannon 
above him that could have caused an explosion.  

However, the Veteran underwent a VA examination for PTSD in 
May 2007.  During this examination, he reported depression, 
sleep disorder, and pain due to a psychological condition.  
As PTSD stressors, the Veteran reported that his sleeping 
quarters were below the rear gun on his naval vessel, and he 
alleged that while so assigned, his quarters was evacuated 
when the gun "overheated and might explode."  However, the 
Veteran also stated there were no incidents of explosion.  
The Veteran described a second stressor of when he had to 
help a man who had been wounded and burned in an explosion. 

The examiner opined that the stressors described by the 
Veteran were unpleasant, but insufficient to cause PTSD in 
the Veteran, as he otherwise had a stable, normal childhood 
with no traumas. 

Accordingly, the medical evidence does not show that the 
Veteran has a clinical diagnosis of PTSD.  It is well-settled 
that the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service 
incident has resulted in a disability - the first prong of a 
successful claim of service connection for PTSD.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since 
the competent medical evidence does not contain a clinical 
diagnosis of PTSD, the claim must be denied.

As indicated above, evidence of the current claimed 
disability is required to establish service connection.  
Additional inquiry is not necessary into whether there is a 
verified stressor at this point since a diagnosis of PTSD has 
not been confirmed.
Further, while the record indicates that the Veteran has been 
diagnosed as having a personality disorder, such is not a 
disability within the meaning of the law.  Congenital or 
developmental defects are not diseases or injuries for the 
purposes of service connection. 38 C.F.R. § 3.303(c), 4.90. 

The Veteran's own assertions have also been taken into 
account in resolving this claim; however, as he is a 
layperson without a medical background, his statements cannot 
support a claimed diagnosis without consistent medical 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu, 2 Vet. App. at 494.

For these reasons, the claim for service connection for PTSD 
is being denied.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55.


Entitlement to non service-connected pension benefits

The Veteran alleges that he is entitled to non service-
connected pension benefits under the law.  Having carefully 
considered the record, the Board finds that the preponderance 
of the evidence is against the claim.  Thus, the Veteran's 
claim for non service- connected pension benefits is denied.

VA shall pay to each Veteran who served for 90 days, a 
portion of which was during a period of war, and who is 
permanently and totally disabled from non-service connected 
disability not the result of the Veteran's willful 
misconduct, pension benefits as prescribed by law.  38 
U.S.C.A. § 1521(a). 

In addition to the service requirements, in order to be 
entitled to non-service-connected pension, the Veteran must 
be permanently and totally disabled from non-service 
connected disability not due to the Veteran's own willful 
misconduct or vicious habits, or by reason of having attained 
the age of 65 years, or by reason of having become 
unemployable after age 65.  38 C.F.R. § 3.3(a)(iv).

The Veteran served for more than 90 days during a period of 
war.  The Vietnam era was from August 1964 to May 1975.  See 
38 C.F.R. § 3.2.  He entered service in February 1973 and 
served through December 1974.  Thus, he meets the service 
requirements of 38 U.S.C.A. § 1521(j).

The next determination is whether the Veteran is permanently 
and totally disabled due to non-service connected 
disabilities.  The Veteran's date of birth is in 1953; thus 
he is presently younger than 65.  Therefore, the issue is 
whether the Veteran is unemployable as a result of non-
service connected disability that is reasonably certain to 
continue throughout his life.  

VA examinations in April 2007 and May 2007 note that the 
Veteran's medical problems include back pain, foot pain, 
headaches, hearing loss, tinnitus, hemorrhoids, and a mood 
disorder.  The examiner opined that it is less likely than 
not that the Veteran's diagnosed problems would impact his 
ability to obtain or retain employment or perform active 
daily living activities.

The Veteran is competent to report employment difficulties.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to total and permanent 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu, 2 Vet. App. at 494-95;  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board has accorded more probative value to 
the VA medical opinion.  In so doing, the Board is able to 
conclude that a medical expert has applied valid medical 
principles and the opinions are based on reliable standards.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board notes that the examiners reviewed pertinent records and 
the opinions are based on objective findings and supported by 
VA treatment records.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Therefore, entitlement to 
non-service connected pension is denied.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to non service-connected pension is denied.


REMAND

The Veteran argues that he has hearing loss, tinnitus, a low 
back disorder, and headaches as a result of his active 
military service.  The Board finds that additional evidence 
is necessary prior to adjudicating these claims.  The purpose 
of this Remand is to obtain clarification from the examiners 
as to the conclusions and opinions made in the April 2007 and 
May 2007 VA examinations.

There is evidence in the Veteran's service treatment records 
of his claimed disabilities during service.  Regarding the 
Veteran's hearing loss and tinnitus, a service department 
examination report from December 1973 indicates that the 
Veteran reported a history of hearing loss.  The Veteran was 
a machinist's mate who worked on the lower level of a ship 
without hearing protection.  

The Veteran underwent a VA audiometric examination in April 
2007.  The results of that examination show hearing loss and 
tinnitus for VA compensation purposes.  However, the examiner 
did not opine on whether the Veteran's hearing loss and 
tinnitus were service-connected as the basis for the 
examination request was for a non service-connected pension.  
 
At the February 2010 hearing, the Veteran testified that 
during service he working in an engine room that was 
constantly extremely loud and slept in the berthing 
compartment under a cannon.  He did not feel that he had 
hearing loss at his time of discharge from service.  The 
Veteran stated that he first noticed his hearing loss five to 
ten years after service when he realized he was asking people 
to repeat themselves.  The Veteran testified that he first 
noticed the tinnitus approximately two years after his 
discharge from service.  He was unable to remember whether it 
began any earlier. 

With regard to his low back disorder and headaches, an 
examination report from December 1973 indicates that the 
Veteran reported a history of frequent and severe headaches, 
and recurrent back pain.  Records from January 1974 and March 
1974 show complaints of headaches and back pain during 
service.

The Veteran underwent VA examinations in April 2007 for his 
back and headache disorders.  The examiners diagnosed him 
with chronic thoracolumbar strain and chronic cervical 
strain, and headaches, probable migraines.  The examiners did 
not offer opinions on whether these disorders were 
etiologically related to the back pain and headaches he 
reported in service.  

At the February 2010 hearing, the Veteran testified that he 
experienced headaches during service, but he took aspirin to 
treat them.  He reported that years after service, he began 
experiencing debilitating headaches that were motion and 
light sensitive.  

The Veteran also testified that his back pain began during 
service.  While he acknowledged there was no specific trauma, 
he stated that he hurt his back due to the physicality of his 
assigned tasks.  He admitted that he did not seek medical 
treatment during service but sought treatment approximately 
two years after discharge from service.

The compensation and pension examination request only 
requested an opinion on whether the Veteran was entitled to 
non service-connected pension benefits.  As a result, the 
April 2007 and May 2007 VA examination reports contain 
diagnoses and state whether these disorders affect his 
ability to work but do not contain opinions as to whether 
these disorders were incurred in or are etiologically related 
to his period of service.  Neither the Board nor the Veteran 
is qualified to resolve this question without competent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Espiritu, 2 Vet. App. at 492. 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Further, because it has long been held that the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Thus, the Board finds this matter must be remanded to obtain 
a medical opinion, and supporting rationale, addressing the 
etiology of the Veteran's hearing loss, tinnitus, low back 
disorder, and headache disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the Veteran 
and ascertain if he has received any VA, 
non-VA, or other medical treatment for 
bilateral hearing loss, tinnitus, a low 
back disorder and a headache disorder 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for 
the release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2.  Following a reasonable amount of 
time or upon the Veteran's response, the 
RO/AMC will return the claims file to 
the examiners who conducted the April 
2007 and May 2007 VA examinations.  If 
they are not available, arrange for the 
Veteran to undergo new VA examinations.  
The examiners shall opine as to whether 
the Veteran has hearing loss, tinnitus, 
a low back disorder, and/or a headache 
disorder that was incurred in or 
etiologically related to his active 
service.  The following considerations 
will govern the examinations:

a)	The claims folder and a copy of 
this remand will be reviewed by the 
examiners in conjunction with these 
examinations, and the examiners 
must acknowledge such receipt and 
review in any report generated as a 
result of these examinations.

b) 	The examiners shall determine if 
the Veteran has bilateral hearing 
loss, tinnitus, a low back 
disorder, and/or a headache 
disorder.

c) 	For each disorder diagnosed on 
examination, the examiner should 
opine as to whether or not the 
disability is related to the 
Veteran's active duty service.

d) 	All indicated tests and studies 
must be performed, and any 
indicated consultations must be 
scheduled.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.

3.  When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

	4.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed.  In the 
event that the examination report does 
not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


